DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 4/27/21.  The Examiner notes claims 1-2, 4-7, 9-14 & 16-23 are currently pending and have been examined; claims 1, 6, 9-11 & 18-19 are currently amended, claim 8 is canceled without prejudice.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 is/are rejected under 35 U.S.C. 112(b) or 
Regarding claim 9-10 
The claim states "The tool of claim 8…" Claim 8 has been canceled so it is unclear from which claim these depend. For examining purposes, the limitation will be interpreted as "The tool of claim 1…"

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-14, 16-17, & 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynertson et al. (US 20140260836 A1) in view of Ross et al. (US 2008/0245194 A1) further in view of Slusar et al. (US 4934220 A), hereinafter .
Regarding Claim 1 (Currently Amended),
Reynertson teaches a tool [#10] including a head [#16] with a cavity that houses a gear [#34, #36, & #38 for a cavity that houses #42] having a lug coupled thereto [#50 is coupled to #42], comprising: a hub integrally formed with the head and extending into the cavity [¶26, #44], and an indent disposed on the gear [¶26, #46], wherein the hub cooperatively engages and fits substantially into the indent [¶26, #46 is mounted on #44], wherein the gear is adapted to rotate relative to the hub [¶26], and wherein the hub and indent engagement is adapted to dissipate loads applied to the gear during use of the tool [¶26; the engagement of #44 and #46 can dissipate loads applied to #42 during use];…; a cover plate that at least partially encloses the cavity [#96], wherein the cover plate includes an aperture [Fig 5; #96 has an aperture for #50 to pass through] and…; and… an axial face of the gear and an internal facing surface of the cover plate [Fig 5, #42 has an axial face and #96 has an internal surface facing into #44].  [Fig 1-6]
Reynertson may not explicitly disclose a pawl carrier disposed in the cavity and including a notched surface facing in a direction towards the gear.
However Ross teaches an analogous ratchet mechanism with a pawl carrier [Figure 1 of this office action] disposed in the 

    PNG
    media_image1.png
    745
    557
    media_image1.png
    Greyscale

Figure 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet mechanism as disclosed by Reynertson to substitute an equivalent ratchet mechanism which has a pawl carrier disposed in the cavity and including a notched surface facing in a direction towards the gear as disclosed by Ross. One of ordinary skill in the art would have been motivated to make this substitution to have ratchet mechanism which minimizes wasted motion during ratchet slip or counter-rotation [Ross:  
Reynertson may not explicitly disclose a recess disposed around the aperture and on an internal facing surface of the cover plate; or a ring disposed between an axial face of the gear and the internal facing surface, wherein the ring is received in the recess of the cover plate.
However Slusar teaches a recess [#55] disposed around the aperture [Fig 2-3; #55 is disposed around #27B for #33B to pass through] and on an internal facing surface [Fig 2; #57 is disposed on an internal surface of #25] of the cover plate [#25] and a ring [#51] disposed between an axial face of the gear [Fig 2; #51 is between #25 and the axial face of #31] and an internal facing surface [Fig 2; #51 is between an internal surface of #25 and the axial face of #31], wherein the ring is received in the recess of the cover plate [Fig 2; #51 is within #57 of #25].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover plate and gear as disclosed by Reynertson to have a recess disposed around the aperture and on an internal facing surface of the cover plate and a ring disposed between an axial face of the gear and the internal facing surface, wherein the ring is received in the recess of the cover plate as disclosed by Slusar.  One of ordinary skill in the art would have been motivated to make this modification 
Regarding claim 2 (Original), 
Reynertson as modified teaches the tool of claim 1, wherein the gear includes an outer portion that surrounds the hub [Reynertson:  ¶26].  [Reynertson:  Fig 5-6]
Regarding claim 3 (Canceled), 
Regarding claim 4 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, wherein the gear includes a base disposed opposite the hub [Figure 1 of this office action] that is cooperatively received in the aperture disposed in the cover plate.  [Reynertson:  Fig 1-6]


    PNG
    media_image2.png
    709
    548
    media_image2.png
    Greyscale

Figure 2
Regarding claim 5 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, wherein the hub and indent each have a circular cross- sectional shape [Reynertson:  ¶26].  [Reynertson:  Fig 5-6]
Regarding claim 6 (Currently Amended), 
Reynertson as modified teaches the tool of claim 1, further comprising a pawl [Ross:  #16 & #18] adapted to be disposed in the cavity [Reynertson:  ¶23 & ¶30] between the gear and the 
Regarding claim 7 (Previously Presented), 
Reynertson as modified teaches the tool of claim 6, further comprising a reversing lever [Ross:  ¶25; "reversing lever"] that allows a user to selectively engage and disengage the pawl with the gear [Reynertson:  ¶25].
Regarding claim 8 (Canceled), 
Regarding claim 10 (Currently Amended), 
Reynertson as modified teaches the tool of claim 1, further comprising a leaf spring [Ross:  Fig 1; #22] abutting the notched surface of the pawl carrier [Ross:  Fig 1] to apply a bias force to the pawl to bias the pawl into engagement with the gear [Ross:  Fig 1, ¶32- ¶33; #22 applies a biasing force to #16 & #18 to bias them selectively into engagement with the gear].
Regarding claim 20 (Previously Presented),
Reynertson as modified teaches the tool of claim 1, wherein the ring is adapted to reduce friction between the gear and the cover during use of the tool [Slusar:  Col 3, line 6-14, Col 4, 
Regarding claim 21 (Previously Presented),
Reynertson as modified teaches the tool of claim 1, wherein the ring is adapted to at least partially seal the cavity [Slusar:  Fig 2].

Regarding claim 11-14, 16-17, 19, & 22-23 (claims 11 & 19 are Currently Amended; claims 12, 14 & 16 are Original; claim 13, 17, & 21-23 are Previously Presented),
Claims 11-14, 16-17, 19, & 22-23 recite the same or similar limitations as those addressed above for claims 1-7, 10, & 20-21. The differences are listed below.
The gear "having an indent on a first side and a drive lug extending from the gear on a second side opposite the indent [Reynertson:  Fig 1-5, ¶26, #42 has #46 on a first side and #50 on the second opposite side].
Claim 13, states the limitation "a base…that extends outwardly relative to the cavity".However Reynertson also teaches the base (#96) extends outwardly from the cavity [Fig 1-5].  Therefore this limitation is also rejected by Reynertson.
Claim 17 states a reversing lever that allows a user to select a rotational direction of the gear.  
Claims 11-14, 16-17, 19, & 22-23 are therefore rejected for the same reasons set forth above for claims 1-7, 10, & 20-21.

Claims 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynertson in view of Ross further in view of Slusar further in view of Schultz et al. (US 7,299,720 A), hereinafter Schultz.
Regarding claim 9 (Currently Amended), 
Reynertson as modified teaches the tool of claim 1, but may not explicitly disclose further comprising a spring and a ball, and a bore disposed on the carrier, wherein the spring and ball are disposed within the bore and are adapted to provide a tactile indication to a user when the user selects a rotational direction of the drive.
However Schultz teaches an analogous ratchet mechanism with a pawl carrier [#200] further comprising a spring [#208] and a ball [#206], and a bore [#202] disposed on the pawl carrier [Fig 6], wherein the spring and ball are disposed within the bore [Fig 6] and are adapted to provide a tactile indication to a 
Regarding claim 18 (Currently Amended), 
Claims 18 recite the same or similar limitations as those addressed above for claims 9. Claims 18 are therefore rejected for the same reasons set forth above for claims 9.

Response to Arguments
35 U.S.C. 102 & 103 Rejections
Applicant's arguments and amendments, filed 4/27/21 have been fully considered but are moot in light of the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723